DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a chemical composition produced by the method according to claim 1”. However, claim 1 is directed to a method of cycling a battery comprising a cathode, an anode, and an electrolytic solution in fluid communication with the anode and the cathode.
	The specification shows that the cathode and the electrolytic solutions comprise chemical compositions (par.0065-0081), so it is not clear to what chemical composition claim 11 refers to.
	It is not clear what are the joint inventors claiming as the invention in claim 11 of the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-15 of U.S. Patent No.  10,615,412. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the U.S. Patent No.  10,615,412 claim the same method.
U.S. Patent No.  10,615,412 claims a battery comprising a cathode, an anode, and an electrolytic solution in fluid communication with the cathode and the anode (claim 1).
U.S. Patent No.  10,615,412 further claims a method comprising the steps of:
(a) providing the battery of claim 1;
(b) cycling the battery by:
(i) galvanostatically discharging the battery to a first Vcell;
(ii) galvanostatically charging the battery to a second Vcell; and
(iii) potentiostatically charging at the second Vcell for a first defined period of time (claim 10).

U.S. Patent No.  10,615,412 further claims that the first Vcell is between 1.0V and 1.2V (claim 11), same as in claim 2 of the instant application.
U.S. Patent No.  10,615,412 further claims that the second Vcell is between 1.8V and 2.0V (claim 12), same as in claim 3 of the instant application.
U.S. Patent No.  10,615,412 further claims potentiostatically charging the battery at a third Vcell for a second defined period of time, said potentiostatically charging at the third Vcell occurring after galvanostatically discharging the battery at the first Vcell and before galvanostatically charging the battery at the second Vcell (claim 13), same as in claim 4 of the instant application.
U.S. Patent No.  10,615,412 further claims that the third Vcell is between 1,7V and 1.8V (claim 14), same as in claim 5 of the instant application.
U.S. Patent No.  10,615,412 further claims that the cathode of the battery comprises at least 50% Mn3O4 (claim 15), same as in claims 6 and 7 of the instant application.
U.S. Patent No.  10,615,412 further claims that the electrolytic solution may be neutral (claim 9), same as in claim 10 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



8.	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2017/0276732), as evidenced by Thillayan et al.(US 2016/0336615).
With regard to claim 1, teach a lithium ion battery (abstract). 
A lithium-ion battery comprises an anode, a cathode, and an electrolyte in fluid communication with the anode and the cathode, as evidenced in par.0013 of Thillayan et al.
This implies the step (a) in claim 1.
Yang et al. teach a method of screening the lithium ion battery, the method comprising the steps of:
-galvanostatic discharging the battery to a voltage V0 (par.0016), and
-galvanostatic charging to a charge cut off voltage V1 (par.0018).
When the lithium ion battery reaches the voltage V1, the lithium ion battery can further be potentiostatically charged to a charge cut off current I0 (par.0023).
The method of Yang et al. anticipates the method in claim 1 of the instant application.
With regard to claim 6, Yang et al. teach that the cathode may comprise lithium manganese oxide (par.0024).
Lithium manganese oxide is represented by the general formula LiaMnbOc, and meets the limitations for a “manganese oxide composition” as defined in par.0052 and par.0058 of the specification of the instant application.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0276732), as evidenced by Thillayan et al.(US 2016/0336615) and in view of Saitoh et al. (“Capacity fading of the acid-treated lithium manganese oxides in high-temperature storage”).
	With regard to claim 8, Yang evidenced by Thillayan teach the method of claim 6 (see paragraph 8 above).
Yang et al. teach that the cathode may comprise lithium manganese oxide (par.0024), but fail to teach an activated lithium manganese oxide.
Saitoh et al. teach that lithium manganese oxide (LiMn2O4) are used as cathodes for lithium ion batteries, but they show capacity fading (Introduction on page 162). However, for the acid-treated LiMn2O4 samples the capacity fading is rather small (Conclusion on page 167).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use acid-treated lithium manganese oxide LiMn2O4 for the cathode of Yang et al., in order to take advantage of its properties.
The acid-treated lithium manganese oxide is an activated composition, as defined in par.0058 of the specification.
2O4) with an acid (see the entire document). This is equivalent to a chemical treatment of LiMn2O4.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0276732), as evidenced by Thillayan et al.(US 2016/0336615) and in view of Pasta et al. (US 2013/0052538).
	With regard to claim 10, Yang evidenced by Thillayan teach the method of claim 1 (see paragraph 8 above).
	Yang et al. teach a lithium ion battery (abstract), but fail to specifically teach a battery comprising a neutral electrolyte.
	However, it is known in the art that a lithium ion battery may comprise an anode, a cathode and a neutral electrolyte, as shown in par.0132 of Pasta et al.
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a lithium ion battery comprising a neutral electrolyte in the method of Yang et al., as the method is designed for screening lithium ion batteries.

12.	Claims 1-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson et al. (WO 2013/112660) in view of Mukherjee et al. (US 2017/0104363).
With regard to claim 1, Adamson et al. teach a cell comprising a zinc anode, a cathode comprising Mn3O4, and an aqueous solution as electrolyte (cell of Test 5 in par.0270-0272). This implies the step (a) in claim 1.

Adamson et al. fail to teach the step (iii) in claim 1.
Mukherjee et al. teach a rechargeable battery (title), and teach that a charging cycle may be a galvanostatic charging, potentiostatic charging, galvanostatic-potentiostatic charging (par.0130-0131).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace the galvanostatic charging with galvanostatic-potentiostatic charging in the process of Adamson et al. because Mukherjee et al. teach that these steps are equivalent to each other.
The galvanostatic-potentiostatic charging of Adamson et al. modified by Mukherjee is equivalent to the steps (ii) and (iii) in claim 1.
The method of Adamson et al. modified by Mukherjee is equivalent to the method in claim 1 of the instant application.
With regard to claims 2, 3, and 5, Adamson et al. teach cycling (discharge-charge) between 1.85 V and 0.9V (par.0273). This range encompasses the ranges for the first Vcell, second, and third Vcell.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). (MPEP 2144.05.II.A.    Optimization Within Prior Art Conditions or Through Routine Experimentation) 
With regard to claim 4, Mukherjee et al. teach that charging may be done by a combination of galvanostatic and potentiostatic cycles (par.0130).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to perform the charging of the battery of Adamson modified by Mukherjee by a combination of galvanostatic and potentiostatic cycles.
A combination of galvanostatic and potentiostatic cycles renders obvious the potentiostatic-galvanostatic-potentiostatic charging in claim 4. 
With regard to claims 6 and 7, Adamson et al. teach that in the cathode of the test cell 5 Mn3O4 is the only cathode active material (par.0271).
With regard to claim 10, Adamson et al. teach that the cell has an aqueous electrolyte (par.0272), and an aqueous electrolyte may have a nearly neutral pH (between 6 and 8) (par.0063).
An aqueous electrolyte with pH between 6 and 8 renders obvious the claimed neutral electrolytic solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.